Citation Nr: 0833014	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for licheni 
simplex chronicus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
December 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which granted 
service connection for licheni simplex chronicus, and 
assigned an initial noncompensable (0 percent) disability 
rating.

When the case was last before the Board in July 2007, several 
issues on appeal were decided and the issue on the title page 
of this decision was remanded for additional development.  
The Board notes that, in the July 2007 decision, the Board 
indicated that the veteran appeared to be raising a claim for 
compensable dental disabilities and referred the matter to 
the RO.  As no action has been taken in this regard, the 
Board again refers the issue.


FINDING OF FACT

The veteran's licheni simplex chronicus has not for any 
period of the claim affected at least 5 percent, but less 
than 20 percent, of the entire body or of exposed areas 
affected; has not required intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 2 month 
period; has not involved the head, face, or neck; has not 
involved any limitation of motion; and has not manifested any 
deep, painful, or unstable scars.


CONCLUSION OF LAW

The criteria for a compensable rating for licheni simplex 
chronicus have not been met for any period of the initial 
rating claim on appeal.  38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7800-7806, 7813 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002), redefined VA's duty to assist a claimant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in letters dated in December 2003 and May 2004, 
which were issued prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for an service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claim.  An August 2007 letter provided 
examples of the types of evidence to submit to support the 
claim, and VA examinations addressed how the veteran's 
symptoms impact his social and occupational activities.  
Finally, the August 2007 letter advised the veteran of the 
types of evidence to submit, such as statements from his 
doctor, statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  In addition, the letter advised the veteran of 
the type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, and 
of the evidence the needed to establish an effective date.  
The veteran was provided with the rating criteria to 
establish disability ratings for licheni simplex chronicus in 
the December 2004 statement of the case.  The claim was last 
readjudicated in May 2008.  

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, 19 Vet. App. at 490-91, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 
2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of 
a disability rating for a service-connected disability fall 
under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  There is no additional 
notice that should be provided and there is no indication 
that there is other evidence to obtain.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim for higher initial rating, any question 
as to an effective date to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Initial Rating Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. 119.

The veteran's licheni simplex chronicus was initially rated 
as noncompensable (0 percent) under 38 C.F.R. § 4.118, 
Diagnostic Codes 7813-7806.  Diagnostic Code 7813 states that 
dermatophytosis should be rated as disfigurement of the head 
face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806), depending 
on the predominant disability.  

Under Diagnostic Code 7806, the Diagnostic Code 7806 for 
rating dermatitis or eczema, a 10 percent rating is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body or exposed area is affected; or, the disability 
requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent disability rating is appropriate when 
at least 20 percent, but less than 40 percent, of the entire 
body or exposed area is affected; or, the disability requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118.

A review of the medical evidence reveals that, at the June 
2004 VA skin examination, the veteran had erythema and mild 
lichenification of the inguinal fold/scrotum.  The diagnosis 
was licheni simplex chronicus.  A September 2004 VA progress 
note states that the veteran had a fungal infection of the 
inguinal regions.  An October 2004 VA progress note indicates 
that the veteran complained of jock itch.  A diagnosis of 
groin pruritis, possibly irritant dermatitis, was made.  

At the May 2008 VA examination, the veteran stated that his 
licheni simplex chronicus comes and goes once every four 
months, and lasts for three to four weeks each time.  During 
outbreaks, he has pruritic itching, but no other symptoms.  
It is usually on the thighs and groin area.  He uses no 
treatment and simply tolerates it until it heals.  During the 
previous year, he said he had no treatment for the 
disability.  At the time of the exam, the veteran denied 
having an active rash; he said it had resolved and the 
examiner could not find any lichen simplex chronicus type 
lesions.  Physical examination revealed one small scratch 
line on the right thigh area, and a slight blemish of light 
pink color, which looked like the normal skin on the left 
thigh area.  The examiner stated that zero percent of the 
exposed areas are affected, zero percent of the entire body 
is affected, there is no scarring or disfigurement, and there 
is no acne.  The diagnosis was lichen simplex chronicus, 
currently not active.

Because the veteran's licheni simplex chronicus has not for 
any period of initial rating claim affect at least 5 percent, 
but less than 20 percent, of the entire body or exposed area; 
nor does the disability require intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period, a higher rating under Diagnostic Code 7806 is 
not warranted.  Specifically, the VA treatment records do not 
document any corticosteroid use or other immunosuppressive 
drug treatment, and, at the May 2008 VA examination the 
veteran's licheni simplex chronicus was inactive.  Although 
the June 2004 VA examination documents the presence of 
licheni simplex chronicus, and VA progress notes from 
September to December 2004 also document the presence of the 
disability, there is nothing in the record suggesting that it 
has ever affected at least 5 percent, but less than 20 
percent, of the entire body or exposed area.  In fact, the 
June 2004 VA examiner indicated that it was mild.

The Board has also considered whether the veteran could 
receive a compensable rating under any other diagnostic code, 
such as the diagnostic codes for rating disfigurement or 
scars.  However, the medical evidence fails to show that the 
veteran's licheni simplex chronicus has for any period of 
claim involved the veteran's head, face, or neck, a deep 
scar, or limitation of motion.  There is also no evidence of 
a painful or unstable scar.  Therefore, a compensable rating 
is not warranted under Diagnostic Codes 7800-7805, either.  
38 C.F.R. § 4.118, Diagnostic Code s 7800-7805.  Accordingly, 
the Board finds that a compensable rating is not in order for 
licheni simplex chronicus for any period of the claim on 
appeal.  

Additionally, at no time during the appeal period has the 
veteran's licheni simplex chronicus been manifested by 
greater disability than contemplated by the currently 
assigned rating under the designated diagnostic codes.  
Accordingly, staged ratings are not in order, and the 
assigned ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's licheni simplex 
chronicus, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  To the contrary, the veteran has stated, and the 
medical evidence confirms, that he receives minimal to no 
treatment for it.  Therefore, the Board finds that the 
criteria for submission for consideration of an extra-
schedular rating are not met.


ORDER

Entitlement to an initial compensable evaluation for licheni 
simplex chronicus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


